Citation Nr: 0433434	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
PTSD.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in (RO).  
The veteran's notice of disagreement was received in May 2002 
and a statement of the case was issued in February 2003.  The 
veteran's substantive appeal was received in March 2003.  

For reasons hereinafter explained, the case is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a November 1997 
rating decision; the decision was not appealed. 

2.  In April 2001, the veteran submitted a claim of 
entitlement to service connection for PTSD.  

3.  Evidence received since the November 1997 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for PTSD, is not 
cumulative, and is so significant that it must be considered 
in order to fully decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The November 1997 rating decision which denied 
entitlement to service connection for PTSD disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the November 1997 rating 
decision denying service connection for PTSD is new and 
material, and the claim for that benefit has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At this point, the Board acknowledges that certain notice and 
assistance to the veteran provisions are addressed in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) and implementing regulations.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
Moreover, several judicial decisions have interpreted these 
notice and assistance requirements.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  However, 
the Board need not address the question of compliance with 
VCAA at this point since any notice and assistance 
deficiencies (if any) will be remedied pursuant to actions 
set forth in the remand section of this decision. 

New and Material Criteria

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  However, the amended version is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case as the veteran's current attempt to reopen the 
claim of entitlement to service connection for PTSD was filed 
in April 2001.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

In November 1996, the veteran submitted a claim for 
compensation due to sexual harassment and rape which she 
alleged had occurred during active duty.  

In a statement dated in January 1997, the veteran reported 
that she was renting a trailer from a Sergeant [redacted]
. in November 
1975 when he raped her.  She reported that she became 
pregnant and gave the baby up for adoption.  She reported 
that she was sexually harassed and fondled for months by a 
Sergeant [redacted].  She reported that she was sexually harassed 
and fondled by Staff Sergeant [redacted].  She reported that she 
complained of the treatment up the chain of command, but no 
one believed her.  

At the time of a VA PTSD examination which was conducted in 
January 1997, the veteran reported that she was raped by a 
sergeant from whom she was renting a room.  The attack 
occurred in November 1975.  She indicated that she became 
pregnant as a result of the attack and gave up her son for 
adoption.  She also reported that a second sergeant harassed 
her, and another sergeant made threats against her career if 
she did not perform sexually.  She refused this sergeant's 
advances.  She reported that, at that time, she was engaged 
and deliberately became pregnant to get a discharge and 
remove herself from the harassing situation.  Other noted 
stressors included a marriage from 1976 to 1978 in which her 
husband physically abused her and she was fondled by a 
neighbor when she was nine years old.  The Axis I diagnoses 
were PTSD and organic dementia secondary to cerebral vascular 
accident.  

A VA social industrial survey was conducted in January 1997.  
The veteran reported that she had been sexually assaulted by 
a serviceman while stationed at [redacted] Air Force Base in 
November 1975.  The veteran indicated that the assault 
occurred off base and she did not report it, nor did she 
receive any medical care or counseling.  She became pregnant 
as a result of the assault and gave the baby up for adoption.  
She reported that she was also sexually harassed by Sergeant 
[redacted] while stationed at [redacted] Air Force Base.  She 
complained and was thereafter transferred to a different 
department.  She reported that, at the new job, she was 
harassed for one and half years by Staff Sergeant [redacted]
The veteran indicated that she reported the harassment by 
Sergeant [redacted] but supervisors did not believe her.  She 
reported that she had excellent efficiency reports until she 
worked for Sergeant [redacted] who gave her poor reports.  

In a March 1997 statement, the veteran reported that 
Technical Sergeant [redacted] blew in her ears or kissed her neck 
frequently.  When the behavior was reported, she was 
transferred.  She indicated that Staff Sergeant [redacted]
grabbed, grouped and fondled her and threatened her if she 
did not sleep with him.  She reported that she was raped one 
night by Sergeant [redacted] from whom she had been renting a 
trailer.  She wrote the she had a child as a result of this 
attack.  The child was given up for adoption.  After the 
attack, the sergeant told the veteran that he and his friends 
would get even with her if she ever informed anyone about the 
assault.  

Service connection for PTSD was denied by the RO in November 
1997.  The claim was denied as there was no corroborating 
evidence to support the veteran's statements alleging sexual 
harassment and rape during her active duty service.  The 
veteran was notified of this decision the same month but 
failed to file a notice of disagreement within one year.  The 
November 1997 rating decision became final in November 1998.  

The evidence added to the record subsequent to the November 
1997 rating decision consists of VA clinical records and 
reports of VA examinations as well as correspondence from the 
veteran.  

In April 1999, the veteran informed a VA physician that she 
had depression, episodes of hypomania, panic attacks, 
depression and panic feelings.  She reported PTSD symptoms 
which she indicated were not present until military service.  
She reported that in July 1975 her recruiting officer took 
her to his apartment to get her drunk in an attempt to take 
advantage of her.  She stated that she had been raped by her 
fiancée after threatening to leave him upon discovering that 
he was using drugs.  He was a staff sergeant.  She indicated 
that she left him the next day.  One week later she found out 
she was pregnant.  She had to give up the baby for adoption 
as a condition of her new fiancé.  She reported that the new 
husband became abusive and she sought help from her military 
supervisor.  He offered to set her up in an apartment 
provided that she would have a sexual relationship with him.  
She refused and he refused to help her with her husband.  The 
veteran reported that she was harassed between 1978 and 1979 
by Sergeant [redacted] who grabbed, groped and kissed her.  The 
veteran reported that the sergeant insisted that she have sex 
with him in order to be given a good rating, she refused and 
her ratings, which had always been excellent, dropped into 
the low category.  She tried to but was unable to transfer 
out of the sergeant's unit.  

In December 2000, it was noted that the veteran had diagnoses 
of bipolar disorder and PTSD.  She reported that she had been 
raped by a fiancé in the military in 1975, being in an 
abusive marriage from 1976 to 1977, and being sexually 
harassed by a staff sergeant from 1975 to 1979.  The 
diagnoses were  mixed bipolar disorder, anxiety disorder not 
otherwise specified, and  PTSD.  

In a statement dated in January 2002, the veteran reported 
that she lived downtown when she was assaulted in 1975 so the 
military police wouldn't help and the civilian police would 
help because she was military.  No report was made.  She 
reported that she was sexually harassed by Sergeant [redacted] on a 
daily basis.  She reported she complained of the problem but 
the military refused to help.  She reported that she was 
sexually harassed by Technical Sergeant [redacted]

The most recent VA examination was conducted in March 2002.  
The examiner  noted that the veteran's stressors were 
problems with sexual harassment and a rape which occurred in 
1975.  the veteran reported that she had been renting a room 
from her sergeant when he raped her.  She was impregnated and 
had to give up the child for adoption.  She reported that 
another sergeant nibbled on her ears and made suggestions.  
Another sergeant threatened her career if she did not perform 
sexually and she refused.  The diagnoses were PTSD and 
organic dementia secondary to a cerebral vascular accident.  
The examiner noted that a separate diagnosis of depression 
was not warranted at that time as emotional lability and 
particularly depressive mood was a core symptom of PTSD.  

Analysis

The Board finds that the veteran has submitted new and 
material evidence to reopen her claim of entitlement to 
service connection for PTSD.  She has provided additional 
descriptions of in-service stressors which were not of record 
at the time of the November 1997 rating decision.  This 
evidence is new as it was not of record at the time of the 
prior final rating decision and it is material as it is 
presumed true for purposes of reopening claims.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds 
that this evidence bears directly and substantially upon the 
claim for service connection for PTSD; is neither cumulative 
nor redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108.

The Board further finds, however, that the reopened claim of 
entitlement to service connection for PTSD needs additional 
evidentiary development prior to de novo adjudication by the 
Board.  

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD has been reopened.  
The appeal is granted to that extent, subject to the 
directions set forth in the following remand section of this 
decision.  


REMAND

As noted above, the Board finds that the veteran has 
submitted new and material evidence to reopen her claim of 
entitlement to service connection for PTSD.  The veteran's 
claim is based on an allegation of sexual assault and sexual 
harassment which reportedly occurred during her active duty 
service.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

The Board notes that 38 C.F.R. § 3.304(f) was amended in 
March 2002, during the pendency of this appeal.  See 67 Fed. 
Reg. 10332 (Mar. 7, 2002).  This regulation is specifically 
germane to the development and adjudication of this claim as 
the revision involves the standard of proof and the type of 
evidence necessary to substantiate a claim of service 
connection for PTSD based on personal assault.

If PTSD is based on personal assault, evidence from sources 
other than the veteran's records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3).  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in the mentioned sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. Id.

The revised regulation also specifically provides that VA 
will not deny this type of PTSD claim without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
38 C.F.R. § 3.304(f)(3).  

The veteran has claimed entitlement to TDIU.  A review of the 
claims file indicates that she has not been provided 
appropriate VCAA notice regarding the claim.  The Board notes 
the issue was referenced in a January 2002 RO letter but VCAA 
notice was only provided for an accompanying PTSD claim.  The 
RO must send the veteran an appropriate letter providing 
notice VCAA notice for her TDIU claim.  

The Board further notes that there is conflicting evidence as 
to the veteran's employability.  There is some evidence of 
record which attributes problems with employment to the 
veteran's service-connected migraine headaches but these 
appear to be based solely on information provided by the 
veteran.  The most recent VA examination conducted in March 
2002 resulted in a determination that the veteran was 
unemployable due to PTSD.  As noted above, however, the claim 
of entitlement to service connection for PTSD is currently 
being remanded for additional evidentiary development.  The 
outcome of this adjudication will potentially effect the TDIU 
claim.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send a letter to the 
veteran to ensure  compliance with all 
VCAA notice and assistance requirements 
for her PTSD and TDIU claims.  The RO 
should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate her claims, (b) the 
information and evidence that VA will 
seek to provide,  and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to submit 
all  pertinent evidence in her 
possession.  See Quartuccio v. Principi, 
16 Vet. App.  183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002). 

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of her claim for 
service connection for PTSD, and she 
should be notified by letter of the 
provisions of 38 C.F.R. § 3.304(f)(3).  
The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that she must be as specific 
as possible because without such details 
an adequate search for verifying 
information cannot be conducted.  

The RO should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate, if she has provided 
sufficiently detailed information to make 
such request feasible.

3.  After completion of the above, the RO 
should arrange for the claims file (to 
include service personnel records and 
service medical records) to be reviewed 
by an appropriate mental heath 
professional for an opinion as to whether 
there is evidence of behavioral changes 
indicating that a personal assault 
occurred.  A detailed rationale for all 
opinions expressed should be furnished.  

4.  The RO should then review the file 
and make a formal determination with 
respect to whether a claimed stressor has 
been verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  Thereafter, if and only if any 
claimed in-service stressor is 
corroborated by the evidence, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file and a list 
of the stressor(s) found by the RO to be 
corroborated by the evidence must be 
provided to the examiner for review.  All 
findings should be reported in detail.  
Any further indicated special studies, 
including any appropriate psychological 
tests, should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the reports.  The 
examiner should clearly indicate whether 
the veteran has PTSD and, if so, whether 
the in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

6.  Regardless of any actions taken with 
regard to the PTSD issue, the RO should 
schedule the veteran for appropriate VA 
examination(s) to determine the effect of 
her service-connected disabilities on her 
employability.  The claims file must be 
made available to the examiner(s) for 
review in connection with the 
examinations.  Based on examination 
findings and other evidence contained in 
the claims file, the examiner(s) must 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran  
is unable to obtain or maintain 
substantially gainful employment solely 
as a result of her service-connected 
disabilities, without regard to her age 
or any nonservice-connected disorders.  
The examination report(s) must include a 
complete rationale for all opinions and 
conclusions expressed.

7.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine whether the 
benefits sought as to both issues can be 
granted.  The PTSD issue should be 
reviewed under a merits analysis.  The 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case addressing all of 
the issues on appeal, and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



